

EXHIBIT 10.1
COLUMBIA STATE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT


ARTICLE I


PURPOSE AND EFFECTIVE DATE


The purpose of this Supplemental Executive Retirement Plan (hereinafter the
“Plan”) is to provide supplemental retirement benefits for certain key employees
of COLUMBIA STATE BANK (hereinafter “Bank” or “Employer”), a bank organized and
existing under the laws of the state of Washington. It is intended that the Plan
will aid in retaining and attracting individuals of exceptional ability by
providing them with these benefits. This Columbia State Bank Supplemental
Executive Retirement Plan Agreement (hereinafter “Agreement”) is made and
entered into effective as of July 1, 2013, by and between Columbia State Bank
(hereinafter “Bank” or “Employer”) and David Lawson (hereinafter “Executive” or
“Participant”).


WHEREFORE, the Bank and Executive hereby agree to the following;


ARTICLE II


DEFINITIONS


For the purposes of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:


2.1    Actuarial Equivalent. The term “Actuarial Equivalent” means equivalence
in value between two or more forms and/or times of payment based on a
determination by an actuary chosen by the Committee, using sound actuarial
assumptions at the time of such determination.


2.2    Administrator. The Bank shall be the "Administrator" and, solely for the
purposes of ERISA (as defined below), the "fiduciary" of this Agreement where a
fiduciary is required by ERISA.


2.3    Applicable Percentage. The term “Applicable Percentage” is the percentage
of the Executive Benefit to which Executive shall be entitled based on (a) the
date on which the Executive Separates From Service or Terminates Employment with
the Bank or (b) one hundred percent (100%), as stipulated herein for certain
described events (such as Involuntary Termination or Termination for Good Reason
within two years following a Change in Control, or the Executive's Disability).
Subject to the forgoing, the Applicable Percentage shall be as follows:


DATE OF SEPARATION FROM SERVICE
APPLICABLE PERCENTAGE

July 1, 2013 through June 30, 2014
0%
July 1, 2014 through June 30, 2015
15%
July 1, 2015 through June 30, 2016
20%
July 1, 2016 through June 30, 2017
25%
July 1, 2017 through June 30, 2018
30%




1



--------------------------------------------------------------------------------



July 1, 2018 through June 30, 2019
35%
July 1, 2019 through June 30, 2020
40%
July 1, 2020 through June 30, 2021
45%
July 1, 2021 through June 30, 2022
50%
July 1, 2022 through June 30, 2023
55%
July 1, 2023 through June 30, 2024
60%
July 1, 2024 through June 30, 2025
65%
July 1, 2025 through June 30, 2026
70%
July 1, 2026 through June 30, 2027
75%
July 1, 2027 through June 30, 2028
80%
July 1, 2028 through June 30, 2029
85%
July 1, 2029 through June 30, 2030
90%
July 1, 2030 through June 30, 2031
95%
July 1, 2031 and thereafter
100%



2.4    Base Salary. "Base Salary" shall mean the regular cash compensation
actually paid to Executive for services rendered or labor performed by Executive
during a given calendar year, excluding bonuses, commissions, overtime,
incentive payments, non-monetary awards. This amount shall include amounts
Executive could have received in cash in lieu of (i) contributions made on
Executive's behalf to a qualified Plan maintained by the Bank or to any
cafeteria plan under Section 125 of the Code maintained by the Employer and (ii)
deferrals of compensation made at the Executive's election pursuant to a plan or
arrangement of the Employer.


2.5    Board. “Board” means the Board of Directors of Columbia State Bank.


2.6    Change in Control. For the purpose of this Agreement, a Change in Control
shall include any of the following (and for the purposes of this provision, the
term “corporation” shall mean “the Bank” as defined above):


A.
Change in the Ownership of a Corporation. A change in the ownership of a
corporation occurs on the date that any one person or persons acting as a group
(as defined in IRC 409A), acquires ownership of stock of the corporation that,
together with stock held by such person or group, constitutes more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of such corporation. The acquisition of additional stock by the same person or
group is not considered to cause a change in the ownership of the corporation.



B.
Change in the Effective Control of a Corporation. A change in the effective
control of the corporation shall be deemed to occur on either of the following
dates:



(i) The date any one person, or persons acting as a group acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or group) ownership of stock of the
corporation possessing thirty percent (30%) or more of the total voting power of
the stock of such corporation; or



2



--------------------------------------------------------------------------------



(ii) The date a majority of members of the corporation’s board of directors is
replaced during any twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of the corporation’s board
of directors before the date of the appointment or election.


C.
Change in the Ownership of a Substantial Portion of a Corporation’s Assets. A
change in the ownership of a substantial portion of a corporation’s assets shall
be deemed to occur on the date that any one person or group acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the corporation that
have a total gross fair market value equal to or more than forty percent (40%)
of the total gross fair market value of all of the assets of the corporation
immediately before such acquisition or acquisitions. No Change in Control shall
result if the assets are transferred to certain entities controlled directly or
indirectly by the shareholders of the transferring corporation.



In addition, to constitute a change in control event with respect to the
Executive, the change in control event must relate to (i) the corporation for
whom Executive is performing services at the time of the Change in Control; (ii)
The corporation that is liable for the payment of the amounts described herein
(or all corporations liable for the payment if more than one corporation is
liable) but only if either the deferred compensation is attributable to the
performance of service by the Executive for such corporation(s) or there is a
bona fide business purpose for such corporation(s) to be liable for such payment
and, in either case, no significant purpose of making such corporation(s) liable
for such payment is the avoidance of Federal income tax; or (iii) a corporation
that is a majority shareholder of a corporation identified in (i) or (ii) above,
or any corporation in a chain of corporations in which each corporation is a
majority shareholder of another corporation in the chain, ending in a
corporation identified in (i) or (ii) above.


2.7    The Code. The "Code" shall mean the Internal Revenue Code of 1986, as
amended (the “Code").


2.8    Committee. “Committee” means the Compensation Committee of the Board of
Directors of Columbia State Bank.


2.9    Disability/Disabled. For the purposes of this Agreement, Executive will
be considered Disabled if:


A.
The Executive is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months; or



B.
The Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Employee’s employer.




3



--------------------------------------------------------------------------------



2.10    Early Commencement Reduction Factor. The term “Early Commencement
Reduction Factor” is the amount by which Executive’s benefit shall be reduced
based on the benefit being paid prior to Executive’s attaining the Normal
Retirement Age. The amount of the Early Commencement Reduction Factor shall be
determined as follows: for each year (or partial year) that an Executive’s
benefit hereunder is paid prior to his attainment of the Normal Retirement Age,
then the benefit amount shall be reduced by a factor of Five Percent (5%). Thus,
if an executive with a Normal Retirement Age of Sixty-Two (62) begins receiving
payments at age Fifty-Nine (59), the amount of the annual benefit shall be
reduced by 15% (62- 59 = 3; 3 x 5%= 15%).


2.11    Early Retirement Age. The “Early Retirement Age” shall be age fifty-five
(55).
    
2.12    ERISA. The term "ERISA" shall mean the Employee Retirement Income
Security Act of 1974, as amended.
    
2.13    Effective Date. The term “Effective Date” shall mean the date first
written above.
2.14    Employer. The term “Employer” shall mean Columbia State Bank, any
subsidiaries or affiliates thereof, or any successors thereto.


2.15    Executive Benefit. For the purposes of this Agreement, then term
“Executive Benefit” shall refer to the annual amount to which Executive is
entitled to receive pursuant to this Agreement. In addition, as the Executive
Benefit is defined in terms of a lifetime annuity, Executive shall have the
rights under 409A to elect an alternate annuity payment method, as specified
herein. Amounts actually received by the Executive, however, shall be determined
pursuant to Paragraphs 1 through 5 (including sub-paragraphs, as applicable),
forfeited, reduced or adjusted to the extent: (a) required under the other
provisions of this Agreement; (b) required by reason of the lawful order of any
regulatory agency or body having jurisdiction over the Employer; or (c) required
in order for the Employer to comply with any and all applicable state and
federal laws, including, but not limited to, income, employment and disability
income tax laws (e.g., FICA, FUTA, SDI).


2.16    Involuntary Termination/ Involuntary Separation From Service. In
accordance with IRC 409A, the terms “Involuntary Termination” or “Involuntary
Separation from Service” shall mean a Separation from Service due to the
independent exercise of the unilateral authority of the Bank to terminate the
Executive’s services, other than due to the Executive’s implicit or explicit
request, where the Executive was willing and able to continue performing
services (and not as the result of a Disability of a Termination For Cause).


2.17    IRC 409A. The term “IRC 409A” shall refer to the final regulations
issued by the IRS and the Treasury Department under Section 409A of the Code.




2.18    Normal Retirement / Normal Retirement Age. The term "Normal Retirement"
shall mean the Executive’s Separation From Service on or after attaining the
Normal Retirement Age of Sixty-Five (65) and for reasons other than a
Termination for Cause, because of a Disability, or pursuant to the provisions of
paragraph 5.4.



4



--------------------------------------------------------------------------------





2.19    Participant. For the purpose of this Agreement, the terms “Executive”
and “Participant” shall be interchangeable.


2.20    Remain Employed. For the purpose of this Agreement, the term “Remain(s)
Employed” shall mean that Executive has not experienced a Separation From
Service.


2.21    Separation From Service/ Termination of Employment. The terms Separation
From Service (Separates From Service) and Termination of Employment shall be
used interchangeably for the purposes of this Agreement and shall be interpreted
in accordance with the provisions of IRC 409A. Whether a termination of
employment has occurred is determined based on whether the facts and
circumstances indicate that the Bank and the Executive reasonably anticipate
that no further services will be performed after a certain date or that the
level of bona fide services the employee will perform after such date (whether
as an employee or as an independent contractor) will permanently decrease to no
more than twenty (20%) percent of the average level of bona fide services
performed (as an employee or an independent contractor) over the immediately
preceding thirty-six (36) month period (or the full period of services to the
employer if the employee has been providing services to the employer less than
36 months). There shall be no Separation From Service while the Executive is on
military leave, sick leave or other bona fide leave of absence, as long as such
leave does not exceed six (6) months, or if longer, so long as the individual
retains a right to re-employment with the service recipient under an applicable
statute or by contract.


2.22    Specified Employee. The term “Specified Employee” means an employee who,
as of the date of the employee’s Separation from Service, is a key employee of
an employer of which any stock is publicly traded on an established securities
market or otherwise. An employee is a key employee if the employee meets the
requirements of section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance
with the regulations thereunder and disregarding section 416(i)(5)) at any time
during the twelve (12) month period ending on a specified employee
identification date. If Executive is a key employee as of a specified employee
identification date, then Executive shall be treated as a key employee for the
entire twelve (12) month period beginning on the specified employee effective
date.


2.23    Target Benefit Amount. For the purposes of this Agreement, the “Target
Benefit Amount” shall be an amount equal to the lesser of the following: sixty
percent (60%) of the average of Executive’s three highest years of Base Salary
or Eighty Eight Thousand, Ninety-Eight Dollars ($88,098).
    
2.24    Termination For Cause. For the purpose of this Plan, a Termination For
Cause shall be defined as a Termination because of any of the following:
  
A.
Willful misfeasance or gross negligence;



B.
Conduct demonstrably and significantly harmful to Employer or a financial
institution subsidiary; or



C.
Conviction of a felony.



2.25    Termination For Good Reason. A termination shall be deemed to be for
Good Reason if after a Change of Control, Executive Separates From Service on or
after the occurrence of any of the below events, and such events occur without
the Executive’s consent:

5



--------------------------------------------------------------------------------





A.
A material diminution in the Executive’s base compensation;



B.
A material diminution in the Executive’s authority, duties, or responsibilities;



C.
A material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report, including a requirement
that an Executive report to a corporate officer or employee instead of reporting
directly to the board of directors of a corporation (or similar governing body
with respect to an entity other than a corporation);



D.
A material diminution in the budget over which the Executive retains authority;



E.
A material change in the geographic location at which the Executive must perform
the services;



F.
Any other action or inaction that constitutes a material breach by the Employer
of the agreement under which the Executive provides services.





2.26    Voluntary Termination. The term “Voluntary Termination” shall mean a
Separation From Service elected by the Executive and not as a result of a
Disability or For Good Reason.


2.27    Years of Service. The term “Years of Service” shall mean the twelve (12)
consecutive month period beginning on a Participant’s date of hire and any
twelve (12) month anniversary thereof, during the entirety of which time the
Participant is an employee of the Company and has not experienced a Separation
From Service. Service with a subsidiary or other entity controlled by the
Company before the time such entity became a subsidiary or under such control
shall not be considered credited “Service” unless the Plan Administrator
specifically agrees to credit such service.


ARTICLE III
SCOPE, PURPOSE AND EFFECT


3.1    Not a Contract of Employment. Although this Agreement is intended to
provide the Executive with an additional incentive to remain in the employ of
the Employer, this Agreement shall not be deemed to constitute a contract of
employment between the Executive and the Employer nor shall any provision of
this Agreement restrict or expand the right of the Employer to terminate the
Executive's employment. This Agreement shall have no impact or effect upon any
separate written Employment Agreement which the Executive may have with the
Employer, it being the parties' intention and agreement that unless this
Agreement is specifically referenced in said Employment Agreement (or any
modification thereto), this Agreement (and the Employer's obligations hereunder)
shall stand separate and apart and shall have no effect on or be affected by,
the terms and provisions of said Employment Agreement.



6



--------------------------------------------------------------------------------



3.2    Fringe Benefit. The benefits provided by this Agreement are granted by
the Bank as a fringe benefit to the Executive and are not a part of any salary
reduction plan or any arrangement deferring a bonus or a salary increase. The
Executive has no option to take any current payments or bonus in lieu of the
benefits provided by this Agreement.


3.3    Prohibited Payments. Notwithstanding anything in this Agreement to the
contrary, if any payment made under this Agreement is a “golden parachute
payment” as defined in Section 28(k) of the Federal Deposit Insurance Act (12
U.S.C. section 1828(k) and Part 359 of the Rules and Regulations of the Federal
Deposit Insurance Corporation (collectively, the “FDIC Rules”) or is otherwise
prohibited, restricted or subject to the prior approval of a Bank Regulator, no
payment shall be made hereunder without complying with said FDIC Rules.


ARTICLE IV


PAYMENT RESTRICTIONS AND LIMITATIONS


4.1    Delay in Payments for Specified Employee in the Event of a Separation
From Service and Compliance With IRC 409A. In the case of any Employee who is a
Specified Employee as of the date of a Separation from Service, then a payment
conditioned upon a Separation from Service may not be made before the date that
is six (6) months after the date of Separation from Service (or, if earlier than
the end of the six-month period, the date of death of the Specified Employee).


In the event payments to which the Executive would otherwise be entitled during
the first six (6) months are subject to this six (6) month delay in payment,
then such payments shall be accumulated and paid on the first day of the seventh
month following the date of Separation from Service. Payments will then continue
thereafter as called for pursuant to the terms of this Agreement.


Notwithstanding any provision existing in this Agreement or any amendment
thereto, it is the intent of the Bank and the Executive that any payment or
benefit provided pursuant to this Agreement shall be made and paid in a manner,
at a time and in a form which complies with the applicable requirements of IRC
Section 409A, in order to avoid any unfavorable tax consequences resulting from
any such failure to comply.


4.2     Modifying Form of Benefit Payment. Pursuant to the terms of the
Agreement, and consistent Code Section 409A, when permitted herein, instead of
having the Executive Benefit paid as a single life annuity, Executive may elect
to have the benefit paid as follows: (i) A joint and survivor annuity with an
actuarial equivalent of the benefit owing pursuant to the Agreement, with
payment continued to the surviving spouse in the same amount as the amount paid
to Executive, or (ii) A joint and survivor annuity in equal value to the
actuarial equivalent of the benefit owing pursuant to the Agreement, with
payment continued to the surviving spouse (registered domestic partner) in
one-half of the amount paid to Executive. (For the purpose of this Agreement,
the term “spouse” shall include a registered domestic partner).


4.3    Withholding of Payroll Taxes. The Employer shall withhold from payments
made hereunder any taxes required to be withheld from a Participant’s wage under
federal, state or local law.



7



--------------------------------------------------------------------------------





ARTICLE V


PAYMENT OF EXECUTIVE BENEFITS


Executive Benefit payments due hereunder shall be payable under this Agreement
pursuant to only (1) provision herein below. The date and circumstances of
Executive’s Separation From Service shall determine which paragraph shall be
used to calculate the Executive Benefit payment due.


5.1       Executive Benefit Payments in the Event of Normal Retirement. Subject
to the non-compete provisions of Paragraph 5.8 below, the Executive Benefit
under this provision shall be determined as follows:
 
A.
Amount of Benefit. In the event Executive Separates From Service on a date which
constitutes Normal Retirement as defined herein, then the Executive shall
receive an amount calculated as follows:  the Applicable Percentage (as of the
Separation From Service date) of the Target Benefit Amount. In addition to the
forgoing, the annual Executive Benefit amount shall be increased at the rate of
two percent (2%) each year, beginning on the first anniversary of the first
Executive Benefit payment and annually thereafter for so long as Executive is
entitled to receive an Executive Benefit.

 
B.
Payment Method. This Annual Executive Benefit shall be paid in twelve (12)
substantially equal monthly installments, with payments commencing on the first
day of the first month following Executive’s Separation From Service and
continuing until the death of the Executive.  



As this Executive Benefit is a lifetime annuity, then in the alternative, and in
compliance with Code Section 409A, Executive may elect one (1) of two (2)
alternative annuity payout methods as presented in Exhibit A, the Distribution
Election Form. These optional methods consist of joint and survivor annuities
with an Actuarial Equivalent value equal to the single life Executive Benefit,
with payments continued to the survivor in varying amounts. Exhibit B, attached
hereto, provides a hypothetical example of how the benefit payments might differ
between a single life annuity and a joint life annuity. The benefit payment
commencement date and schedule shall otherwise remain unchanged. Any election to
use an alternate annuity payment method must be made prior to the payment start
date and, other than as addressed herein below, Executive shall not have the
ability to modify the form of annuity elected once payments have begun. In the
event , however, that a joint and survivor annuity option is elected and the
Executive’s Spouse pre-deceases Executive, then for all payments made to
Executive after the Executive’s spouse’s death, the amounts payable under this
Agreement shall increase and be equal to the payment amounts Executive would
have received under a single life annuity option. Executive shall not be able
then to designate a new spouse and reinstate joint life annuity payments.
 

8



--------------------------------------------------------------------------------



5.2      Executive Benefit Payments on or After Attaining the Early Retirement
Age but Before Attaining the Normal Retirement Age.


Subject to the non-compete provisions of Paragraph 5.8 below, in the event
Executive Separates From Service on or after attaining the Early Retirement Age,
but before attaining the Normal Retirement Age, then the Executive Benefit to
which Executive is entitled shall be determined as follows:
 
A.
Amount of Benefit.



(1)
In the event Executive has completed Ten (10) Years of Service, then upon a
Voluntary Separation From Service on or after attaining the Early Retirement Age
(but before attaining the Normal Retirement Age), Executive shall be entitled to
receive an amount calculated as follows: the Applicable Percentage (as of the
Separation From Service date) of the Target Benefit Amount; however this amount
shall be reduced by the Early Commencement Reduction Factor. In addition to the
forgoing, the annual Executive Benefit amount shall be increased at the rate of
two percent (2%) each year, beginning on the first anniversary of the first
Executive Benefit payment and annually thereafter for so long as Executive is
entitled to receive an Executive Benefit



(2)
In the event Executive has not completed Ten (10) Years of Service, then upon a
Voluntary Separation From Service on or after attaining the Early Retirement Age
(but before attaining the Normal Retirement Age), Executive shall forfeit all
rights and benefits he may have had under the terms of this Agreement



(3)
In the event Executive is Involuntarily Terminated on or after attaining the
Early Retirement Age (but before attaining the Normal Retirement Age), then
Executive shall be entitled to receive an amount calculated as follows: the
Applicable Percentage (as of the Separation From Service date) of the Target
Benefit Amount; however this amount shall be reduced by the Early Commencement
Reduction Factor. In addition to the forgoing, the annual Executive Benefit
amount shall be increased at the rate of two percent (2%) each year, beginning
on the first anniversary of the first Executive Benefit payment and annually
thereafter for so long as Executive is entitled to receive an Executive Benefit.

 
B.   
Payment Method. Any Executive Benefit due hereunder shall be paid in twelve (12)
substantially equal monthly installments, with payments commencing on the first
day of the first month following Executive’s Separation From Service and
continuing until the death of the Executive.  



As this Executive Benefit is a lifetime annuity, then in the alternative, and in
compliance with Code Section 409A, Executive may elect one (1) of two (2)
alternative annuity payout methods as presented in Exhibit A, the Distribution
Election Form. These optional methods consist of joint and

9



--------------------------------------------------------------------------------



survivor annuities with an Actuarial Equivalent value equal to the single life
Executive Benefit, with payments continued to the survivor in varying amounts.
Exhibit B, attached hereto, provides a hypothetical example of how the benefit
payments might differ between a single life annuity and a joint life annuity.
The benefit payment commencement date and schedule shall otherwise remain
unchanged. Any election to use an alternate annuity payment method must be made
prior to the payment start date and, other than as addressed herein below,
Executive shall not have the ability to modify the form of annuity elected once
payments have begun. In the event , however, that a joint and survivor annuity
option is elected and the Executive’s Spouse pre-deceases Executive, then for
all payments made to Executive after the Executive’s spouse’s death, the amounts
payable under this Agreement shall increase and be equal to the payment amounts
Executive would have received under a single life annuity option. Executive
shall not be able then to designate a new spouse and reinstate joint life
annuity payments.
 
            5.3       Executive Benefit Payments in the Event of Involuntary or
Voluntary Termination Prior to Attaining the Early Retirement Age.
 
Subject to the non-compete provisions of Paragraph 5.8 below, in the event
Executive Separates From Service prior to attaining the Early Retirement Age,
then the Executive Benefit to which Executive is entitled shall be determined as
follows:


A.
Benefit Amount.



(1)
In the event the Executive is Involuntarily Terminated prior to attaining the
Early Retirement Age, then Executive shall be entitled to receive an Executive
Benefit in an amount equal to the following: the Actuarial Equivalent of the
Applicable Percentage (as of the Separation From Service date) of the Target
Benefit Amount.

 
(2)
In the event the Executive Voluntarily Terminates employment with the Bank prior
to attaining the Early Retirement Age, then the Executive Benefit shall be
determined as follows: (i) In the event Executive has attained an AP of 100%,
then he shall be entitled to receive an Executive Benefit in an amount equal to
the Actuarial Equivalent of the Applicable Percentage of the of the Target
Benefit Amount; (ii) In the event Executive has not attained an Applicable
Percentage of 100%, he shall forfeit any and all rights and benefits he may have
under the terms of this Agreement and shall have no right to be paid any of the
amounts which would otherwise be due or paid to the Executive by the Bank
pursuant to the terms of this Agreement.



B.  
Payment Method. This Executive Benefit shall be paid in one (1) lump sum one (1)
year following Separation From Service.


10



--------------------------------------------------------------------------------







5.4       Termination Following a Change in Control.  Benefits hereunder shall
be determined as follows:
 
A.
Benefit Amount.



(1)
Involuntary Termination or Termination for Good Reason. In the event Executive
is Involuntarily Terminated or Terminates for Good Reason following a Change in
Control, then the Applicable Percentage shall be deemed to be that percentage
Executive would have received had he Remained Employed until attaining the
Normal Retirement Age of Sixty-Five (65). Executive shall then be entitled to
receive an annual amount calculated as follows: the Applicable Percentage of the
Target Benefit Amount. Executive shall NOT be subject to the non-compete
provisions of Paragraph 5.8 below.

 
(2)
Voluntary Termination. In the event Executive Voluntarily Separates From Service
following a Change in Control, then Executive shall be entitled to receive one
of the following amounts, depending on the circumstances specified below:

 
a.     If Executive has attained the Early Retirement Age and has completed ten
(10) Years of Service, if he has attained an Applicable Percentage of One
Hundred Percent (100%), or if he has attained the Normal Retirement Age at the
time of such Separation From Service, then he shall receive an amount calculated
as follows: the Applicable Percentage of the Target Benefit Amount. Executive
shall be subject to the non-compete provisions of Paragraph 5.8 below.
 
b.     In the event Executive does not qualify for Normal Retirement and does
not satisfy the requirements of Paragraph 5.4A(2)a above, then in the event
Executive Voluntarily Separates From Service following a Change in Control, he
shall forfeit all rights and benefits he may have had under the terms of this
Agreement.
 
B.                Benefit Payments. If Executive is entitled to receive a
benefit pursuant to the terms of this Paragraph 5.4, then the benefit shall be
payable as follows:
 
(1)
In the event Executive has qualified for Early or Normal Retirement, then
Executive Benefit payments shall commence on the first day of the first month
following the Executive’s Separation From Service and shall be paid in twelve
(12) substantially equal monthly installments, with payments commencing on the
first day of the first month following Executive’s Separation From Service and
continuing until the death of Executive. In addition to the forgoing, the annual
Executive Benefit amount shall be increased at the rate of two percent (2%) each
year, beginning on the first anniversary of the first Executive Benefit payment
and annually thereafter for so long as Executive is entitled to receive an
Executive Benefit.


11



--------------------------------------------------------------------------------





As this Executive Benefit is a lifetime annuity, then in the alternative, and in
compliance with Code Section 409A, Executive may elect one (1) of two (2)
alternative annuity payout methods as presented in Exhibit A, the Distribution
Election Form. These optional methods consist of joint and survivor annuities
with an Actuarial Equivalent value equal to the single life Executive Benefit,
with payments continued to the survivor in varying amounts. Exhibit B, attached
hereto, provides a hypothetical example of how the benefit payments might differ
between a single life annuity and a joint life annuity. The benefit payment
commencement date and schedule shall otherwise remain unchanged. Any election to
use an alternate annuity payment method must be made prior to the payment start
date and, other than as addressed herein below, Executive shall not have the
ability to modify the form of annuity elected once payments have begun. In the
event , however, that a joint and survivor annuity option is elected and the
Executive’s Spouse pre-deceases Executive, then for all payments made to
Executive after the Executive’s spouse’s death, the amounts payable under this
Agreement shall increase and be equal to the payment amounts Executive would
have received under a single life annuity option. Executive shall not be able
then to designate a new spouse and reinstate joint life annuity payments.
 
(2)
In the event Executive has not yet qualified for Early or Normal Retirement,
then the Actuarial Equivalent of the Executive Benefit shall be paid in one (1)
lump sum one (1) year following Separation From Service.

 
5.5       Disability.  In the event that Executive becomes Disabled prior to
Separating From Service, then upon such Disability, the Applicable Percentage
shall be deemed to be One Hundred Percent (100%) and the Participant shall be
entitled to be paid a lump sum amount equal to the Actuarial Equivalent value of
the following: the Applicable Percentage of the Target Benefit Amount. This lump
sum payment shall be made in the first (1st) day of the first (1st) month
following Disability.


5.6        Termination For Cause.  In the event Executive is Terminated For
Cause at any time after the effective date of this Agreement, then he shall
forfeit any and all rights and benefits he may have under the terms of this
Agreement and shall have no right to be paid any of the amounts which would
otherwise be due or paid to the Executive by the Bank pursuant to the terms of
this Agreement.


5.7       Death.
 
A.
Benefit Amount.



(1)
Death Prior to Separation From Service.  In the event Executive dies prior to
Separating From Service, then there is no death benefits payable under this
Agreement. Any such benefits would be payable pursuant to a Split Dollar Life
Insurance Agreement, if any exists.

 

12



--------------------------------------------------------------------------------



(2)
Death After Separation From Service and After Becoming Entitled to Receive
Payment, but Prior to Receiving Any or All Such Payments. In the event Executive
dies after Separating From Service and after becoming entitled to the benefits
specified under this Agreement, then payments shall only be made following
Executive’s death if Executive has elected a joint and survivor payment option.



5.8     Forfeiture in the Event of Breach of Non-Competition Agreement.
Notwithstanding any other provision of this Agreement, the Executive Benefit due
pursuant to the provisions of Paragraphs, 5.1, 5.2, 5.3 5.4A(2) and 5.5 shall be
forfeited and no Executive Benefit shall be due the Executive hereunder if the
Executive enters into competitive activity in the Employer's market area within
the three (3) year period beginning on the date of the Executive's termination
of Employment. To the extent Executive is paid an Executive Benefit under this
Agreement and breaches this provision, Employer shall not only be excused from
paying any future benefit, but Employer shall have the right to seek
reimbursement for all amounts previously paid out under this Agreement. For the
purposes of this Agreement, “competitive activity” means acting directly or
indirectly as an employee, agent, stockholder (other than passive holdings of
less than one percent (1%) of the outstanding shares of a publicly-traded
company), member, director, co-partner or in any other individual or
representative capacity on behalf of any bank or financial institution
(including without limitation trust company, finance company, leasing company or
any entity that provides credit). The Employer's market area is defined as the
following counties in the State of Washington and all counties bordering on any
such county and any county in which the Employer maintains a branch or other
office, now or at the time of the Executive's termination of Employment:
Cowlitz, King, Kitsap, Pierce and Thurston.




ARTICLE VI


ADMINISTRATION


6.1    Committee and Duties. This Plan shall be administered by an
Administrative Committee which shall consist of not less than three persons
appointed by the Board of Directors. Any member of the Committee may be removed
at any time by the Board. Any member may resign by delivering his written
resignation to the Board. Upon the existence of any vacancy, the Board may
appoint a successor. The Committee shall have the authority to make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the
Plan. A majority of the members of the Committee shall constitute a quorum for
the transaction of business. A majority vote of the Committee members
constituting a quorum shall control any decision.


6.2    Agents. In the administration of this Plan, the Committee may, from time
to time, employ agents and delegate to them such administrative duties as it
sees fit, and may from time to time consult with counsel who may be counsel to
the Employer.


6.3    Binding Effect of Decisions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.



13



--------------------------------------------------------------------------------



6.4    Indemnity of Committee. The Employer shall indemnify and hold harmless
the members of the Committee against any and all claims, loss, damage, expense,
or liability arising from any action or failure to act with respect to this
Plan, except in the case of gross negligence or willful misconduct.


ARTICLE VII


CLAIMS PROCEDURE


7.1    Claim.    In the event a dispute arises over the benefits under this
executive plan and benefits are not paid to the Executive (or to the Executive’s
beneficiary[ies], if applicable) and such claimants feel they are entitled to
receive such benefits, then a written claim must be made to the Named Fiduciary
and Plan Administrator named above in accordance with the following procedures:
    
A.
Written Claim. The claimant may file a written request for such benefit to the
Plan Administrator.



B.
Claim Decision. Upon receipt of such claim, the Plan Administrator shall respond
to such claimant within ninety (90) days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional ninety (90) days for reasonable cause by notifying the claimant in
writing, prior to the end of the initial ninety (90) day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Plan Administrator expects to
render its decision.



If the claim is denied in whole or in part, the Plan Administrator shall notify
the claimant in writing of such denial. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:


(i)
The specific reasons for the denial;

(ii)
The specific reference to pertinent provisions of the Agreement on which the
denial is based;

(iii)
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;

(iv)
Appropriate information as to the steps to be taken if the claimant wishes to
submit the claim for review and the time limits applicable to such procedures;
and

(v)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.



C.
Request for Review. Within sixty (60) days after receiving notice from the Plan
Administrator that a claim has been denied (in part or all of the claim), then
claimant (or their duly authorized representative) may file


14



--------------------------------------------------------------------------------



with the Plan Administrator, a written request for a review of the denial of the
claim.


The claimant (or his duly authorized representative) shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.


D.
Decision on Review. The Plan Administrator shall respond in writing to such
claimant within sixty (60) days after receiving the request for review. If the
Plan Administrator determines that special circumstances require an extension of
time for processing the claim, written notice of the extension shall be
furnished to the claimant prior to the termination of the initial sixty (60) day
period. In no event shall such extension exceed a period of sixty (60) days from
the end of the initial period. The notice of extension must set forth the
special circumstances requiring an extension of time and the date by which the
Plan Administrator expects to render its decision.



In considering the review, the Plan Administrator shall take into account all
materials and information the claimant submits relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.


The Plan Administrator shall notify the claimant in writing of its decision on
review. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:


(i)    The specific reasons for the denial;
(ii)
A reference to the specific provisions of the Agreement on which the denial is
based;

(iii)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

(iv)    A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).


E.
Special Timing Rules for Disability Claims. In the event a claim above is a
claim for disability benefits, then the applicable time periods for notifying
claimants regarding benefits determinations shall be reduced as required by 29
CFR 2560.503-1 (I.e., (a) the ninety (90) day response time with the possibility
of a ninety (90) day extension in Section 8.2B shall be shortened to a
forty-five (45) day response time with the possibility of a thirty (30) day
extension, and (b) the sixty (60) day response time with the possibility of a
sixty (60) day extension in shall be shortened to a forty-five (45) day response
time with the possibility of a forty-five (45) day extension). In addition, in
the event of a disability claim, the Bank shall identify any medical or
vocational expert whose advice was obtained by the Plan in connection with


15



--------------------------------------------------------------------------------



the initial benefit determination, without regard to whether the advice was
relied upon.  If the review is from an adverse benefit determination that was
based in whole or in part on a medical judgment, the Bank shall consult with a
health care professional that has appropriate training and experience in the
field of medicine involved in the medical judgment and who is neither the
individual who was consulted in connection with the adverse benefit
determination that is under review nor the subordinate of such individual.  Any
review of the denial of a claim made on account of disability shall be conducted
by a person or persons who neither had any part in the initial benefit
determination nor are subordinates of the persons who did.


7.2    Arbitration of Disputes. All unresolved claims, disputes and other
matters in question arising out of or relating to this Plan or the breach or
interpretation thereof, other than those matters which are to be determined by
the Employer in its sole and absolute discretion, shall be resolved by binding
arbitration before a representative member, selected by the mutual agreement of
the parties, of JAMS in Tacoma, Washington. In the event JAMS is unable or
unwilling to conduct the arbitration provided for under the terms of this
Paragraph, or has discontinued its business, the parties agree that a
representative member, selected by the mutual agreement of the parties, of the
American Arbitration Association (“AAA”), located in Tacoma, Washington, shall
conduct the binding arbitration referred to in this Paragraph. Notice of the
demand for arbitration shall be filed in writing with the other party to this
Plan and with ASP (or AAA, if necessary). In no event shall the demand for
arbitration be made after the date when institution of legal or equitable
proceedings based on such claim, dispute or other matter in question would be
barred by the applicable statute of limitations. The arbitration shall be
subject to such rules of procedure used or established by JAMS, or if there are
none, the rules of procedure used or established by AAA. Any award rendered by
JAMS or AAA shall be final and binding upon the successors and assigns, and may
be entered in any court having jurisdiction thereof. The obligation of the
parties to arbitrate pursuant to this clause shall be specifically enforceable
in accordance with, and shall be conducted consistently with the provisions of
the Washington Rules of Civil Procedure. Any arbitration hereunder shall be
conducted in Tacoma, Washington, unless otherwise agreed to by the parties.
        
7.3    Attorneys' Fees. In the event of any arbitration or litigation concerning
any controversy, claim or dispute between the parties hereto, arising out of or
relating to this Agreement or the breach hereof, or the interpretation hereof,
(a) each party shall pay his own attorneys’ arbitration fees incurred (pursuant
to the terms of this Agreement); (b) the prevailing party shall be entitled to
recover from the other party reasonable expenses, attorneys' fees and costs
incurred in the enforcement or collection of any judgment or award rendered. The
"prevailing party" means any party (one party or both parties, as the case may
be) determined by the arbitrator(s) or court to be entitled to money payments
from the other, not necessarily the party in whose favor a judgment is rendered.



16



--------------------------------------------------------------------------------



ARTICLE VIII


MISCELLANEOUS


8.1    Unfunded Plan. This Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301, and 401 of the Employee Retirement Income Security act of 1974, as amended
(“ERISA”), and therefore to be exempt from the provisions of Parts 2, 3, and 4
of Title I ERISA. Accordingly, the Plan shall terminate and no further benefits
shall be paid hereunder in the event it is determined by a court of competent
jurisdiction or by an opinion of counsel that the Plan constitutes an employee
pension benefit plan within the meaning of Section 3(2) of ERISA which is not so
exempt.


8.2    Status as an Unsecured General Creditor and Rabbi Trust. Notwithstanding
anything contained herein to the contrary: (i) the Executive shall have no legal
or equitable rights, interests or claims in or to any specific property or
assets of the Employer as a result of this Agreement; (ii) none of the Bank’s
assets shall be held in or under any trust for the benefit of the Executive or
held in any way as security for the fulfillment of the obligations of the Bank
under this Agreement; (iii) all of the Bank’s assets shall be and remain the
general unpledged and unrestricted assets of the Bank; (iv) the Bank’s
obligation under this Agreement shall be that of an unfunded and unsecured
promise by the Bank to pay money in the future; and (v) the Executive shall be
an unsecured general creditor with respect to any benefits which may be payable
under the terms of this Agreement.


Notwithstanding subparagraphs (i) through (v) above, the Bank and the Executive
acknowledge and agree that, in the event of a Change in Control, upon request of
the Executive, or in the Bank’s discretion if the Executive does not so request
and the Bank nonetheless deems it appropriate, the Bank shall establish, not
later than the effective date of the Change in Control, a Rabbi Trust or
multiple Rabbi Trusts (the "Trust" or "Trusts") upon such terms and conditions
as the Bank, in its sole discretion, deems appropriate and in compliance with
applicable provisions of the Code, in order to permit the Bank to make
contributions and/or transfer assets to the Trust or Trusts to discharge its
obligations pursuant to this Agreement. The principal of the Trust or Trusts and
any earnings thereon shall be held separate and apart from other funds of the
Bank to be used exclusively for discharge of the Bank’s obligations pursuant to
this Agreement and shall continue to be subject to the claims of the Bank’s
general creditors until paid to the Executive in such manner and at such times
as specified in this Agreement.


8.3    Non-assignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and nontransferable.
No part of the amount payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.


8.4    Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Employer and
the Participant, and the Participant (or his beneficiary, if applicable) shall
have no rights against the Employer except

17



--------------------------------------------------------------------------------



as may otherwise be specifically provided herein. Moreover, nothing in this Plan
shall be deemed to give a Participant the right to be retained in the service of
the Employer or to interfere with the right of the Employer to discipline or
discharge him at any time.


8.5    Protective Provisions. A Participant will cooperate with the Employer by
furnishing any and all information requested by the Employer, in order to
facilitate the payment of benefit hereunder, and by taking such physical
examinations as the Employer may deem necessary and taking such other action as
may be requested by the Employer.


8.6    Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were used in the feminine in all cases where they would
so apply; and wherever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or
singular, as the case may be, in all cases where they would so apply.


8.7    Captions. The captions of the articles, sections, and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.


8.8    Governing Law. The provisions of this Plan shall be construed,
interpreted, and governed in all respects in accordance with applicable federal
law and, to the extent not preempted by such federal law, in accordance with the
laws of the State of Oregon.


8.9    Validity. If any provision of this Plan shall be held illegal or invalid
for any reason, the remaining provisions shall nevertheless continue in full
force and effect without being impaired or invalidated in any way.


8.10    Binding Effect/Merger or Reorganization. This Agreement shall be binding
upon and inure to the benefit of the Executive and the Bank. Accordingly, the
Bank shall not merge or consolidate into or with another corporation, or
reorganize or sell substantially all of its assets to another corporation, firm
or person, unless and until such succeeding or continuing corporation, firm or
person agrees to assume and discharge the obligations of the Bank under this
Agreement. The term successors as used herein shall include any corporate or
other business entity which shall, whether by merger, consolidation, purchase or
otherwise acquire all or substantially all of the business and assets of the
Employer, and successors of any such corporation or other business entity.


8.11    Nonwaiver. The failure of either party to enforce at any time or for any
period of time any one or more of the terms or conditions of this Agreement
shall not be a waiver of such term(s) or condition(s) or of that party's right
thereafter to enforce each and every term and condition of this Agreement.


8.12    Partial Invalidity. If any terms, provision, covenant, or condition of
this Agreement is determined by an arbitrator or a court, as the case may be, to
be invalid, void, or unenforceable, such determination shall not render any
other term, provision, covenant or condition invalid, void or unenforceable, and
the Agreement shall remain in full force and effect notwithstanding such partial
invalidity.


8.13    Entire Agreement. This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties with respect to the
subject matter of this Agreement

18



--------------------------------------------------------------------------------



and contains all of the covenants and agreements between the parties with
respect thereto. Each party to this Agreement acknowledges that no other
representations, inducements, promises, or agreements, oral or otherwise, have
been made by any party, or anyone acting on behalf of any party, which are not
set forth herein, and that no other agreement, statement, or promise not
contained in this Agreement shall be valid or binding on either party.


8.14    Modifications. Any modification of this Agreement shall be effective
only if it is in writing and signed by each party or such party's authorized
representative, and only to the extent that it is compliant with all applicable
codes and statutes, including but not limited to IRS Code Section 409A.


8.15    Notice. Any notice required or permitted of either the Executive or the
Bank under this Agreement shall be deemed to have been duly given, if by
personal delivery, upon the date received by the party or its authorized
representative; if by facsimile, upon transmission to a telephone number
previously provided by the party to whom the facsimile is transmitted as
reflected in the records of the party transmitting the facsimile and upon
reasonable confirmation of such transmission; and if by mail, on the third day
after mailing via U.S. first class mail, registered or certified, postage
prepaid and return receipt requested, and addressed to the party at the address
given below for the receipt of notices, or such changed address as may be
requested in writing by a party.


If to the Bank:        
            






If to the Executive:


8.16    IRS Section 280G Issues. If all or any portion of the amounts payable to
the Participant under this Plan, either alone or together with other payments
which the Participant has the right to receive from the Employer, constitute
"excess parachute payments" within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended (the "Code"), that are subject to the excise
tax imposed by Section 4999 of the Code (or similar tax and/or assessment),
Participant shall be responsible for the payment of such excise tax and Employer
(and its successor) shall be responsible for any loss of deductibility related
thereto; provided, however, that Employer and Participant shall cooperate with
each other and use all reasonable efforts to minimize to the fullest extent
possible the amount of excise tax imposed by Section 4999 of the Code, but only
to the extent that any agreement to minimize the impact of the Section 4999
excise tax shall comply in all respects with all applicable laws, including IRC
Section 409A and regulations thereunder. If, at a later date, it is determined
(pursuant to final regulations or published rulings of the Internal Revenue
Service, final judgment of a court of competent jurisdiction, or otherwise) that
the amount of excise taxes payable by the Participant is greater than the amount
initially so determined, then the Participant shall pay an amount equal to the
sum of such additional excise taxes and any interest, fines and penalties
resulting from such underpayment. The determination of the amount of any such
excise taxes shall be made by the independent accounting firm employed by the
Employer immediately prior to the change in control or such other independent
accounting firm or advisor as may be mutually agreeable to Employer and
Participant in the exercise of their reasonable good faith judgment.



19



--------------------------------------------------------------------------------



8.17    Opportunity To Consult With Independent Advisors. The Executive
acknowledges that he has been afforded the opportunity to consult with
independent advisors of his choosing including, without limitation, accountants
or tax advisors and counsel regarding both the benefits granted to him under the
terms of this Agreement and the (i) terms and conditions which may affect the
Executive's right to these benefits and (ii) personal tax effects of such
benefits including, without limitation, the effects of any federal or state
taxes, Section 280G of the Code, and any other taxes, costs, expenses or
liabilities whatsoever related to such benefits, which in any of the foregoing
instances the Executive acknowledges and agrees shall be the sole responsibility
of the Executive notwithstanding any other term or provision of this Agreement.
The Executive further acknowledges and agrees that the Bank shall have no
liability whatsoever related to any such personal tax effects or other personal
costs, expenses, or liabilities applicable to the Executive and further
specifically waives any right for himself or herself, and his or her heirs,
beneficiaries, legal representatives, agents, successor and assign to claim or
assert liability on the part of the Bank related to the matters described above
in this paragraph. The Executive further acknowledges that he has read,
understands and consents to all of the terms and conditions of this Agreement,
and that he enters into this Agreement with a full understanding of its terms
and conditions.


___/s/ DAVID LAWSON____________        ____David Lawson_________________
Executive- Signature and Date                     Print Name


COLUMBIA STATE BANK




By:__/s/ MELANIE J. DRESSEL________
Date: __August 22, 2013_______________ Authorized Executive                    



Title:__CEO __________



20



--------------------------------------------------------------------------------





EXHIBIT A TO THE
DISTRIBUTION ELECTION FORM FOR THE
COLUMBIA STATE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT






Pursuant to the terms of the Supplemental Executive Compensation Agreement, by
and between me, David Lawson, and Columbia State Bank (hereinafter “Bank”),
effective as of August 20, 2013 (“Agreement”), I have been granted a
supplemental compensation benefit.
Pursuant to Internal Revenue Code Section 409A, there are multiple restrictions
and limitations regarding modifying the time and/or form of such payments;
however an exception to these restrictions permits elections to change from a
life annuity to another actuarially equivalent life annuity (prior to payments
beginning).


In the event no alternate method is selected above, then amounts due under this
Agreement shall be paid out as a single life annuity based on the life of the
Participant. Subject to the forgoing, and provided that payments have not yet
begun, Executive may elect to have the Executive Benefit paid as follows:


Election of Actuarial Equivalent of Form of Benefit For Married Participant or
Participant with Domestic Partner. Pursuant to the terms of the Agreement, and
consistent Code Section 409A, instead of having my benefit paid as a single life
annuity, with payments continuing until my death, I elect to have my benefit
paid to me as designated below:
_________
A joint and survivor annuity with an actuarial equivalent of the benefit owing
pursuant to the Agreement, with payment continued to the surviving spouse in the
same amount as the amount paid to me.

_________
A joint and survivor annuity in equal value to the actuarial equivalent of the
benefit owing pursuant to the Agreement, with payment continued to my surviving
spouse (registered domestic partner) in one-half of the amount paid to me.

Acknowledgment of Limitations on Changes in Time and Form of Payment of
Benefits. All Actuarially Equivalent valuations must be in compliance with Code
Section 409A and 1.409A-2(b)(2)(ii). In addition, when determining whether two
life annuities are Actuarially Equivalent, the same actuarial assumptions and
methods must be used in valuing each life annuity. This requirement applies over
the entire term of Participant’s participation in the plan, such that the
annuities must be actuarially equivalent at all times for the annuity options to
be treated as one time and form of payment. However, provided the actuarial
methods and assumptions are reasonable, there is no requirement that consistent
actuarial assumptions and methods be used over the term of the Participant’s
participation in the plan. Accordingly, the plan may change the actuarial
assumptions and methods used to determine the life annuity payments, provided
that all of the actuarial assumptions and methods are reasonable.


In the event, however, that a joint and survivor annuity option is selected, and
that Participant’s spouse predeceases Participant, then for all payments made to
Participant after the Participant’s spouse’s death, the amounts payable under
this Agreement shall increase and be equal to the payment amounts Participant
would have received under a single life annuity option. In addition, Participant
shall no longer have the ability to make a new joint and survivor annuity
election.

21



--------------------------------------------------------------------------------





In the event no alternate method is selected above, then amounts due under this
Agreement shall be paid out as a single life annuity.


To the extent that any paragraph, term, or provision of the Agreement is not
specifically amended herein, or in any other amendment thereto, said paragraph,
term, or provision shall remain in full force and effect as set forth in said
Agreement.


WHEREFORE, the Insured and a duly authorized Bank officer have signed this
Amendment as of the written date


Signed: /s/ DAVID LAWSON        Print Name:    David Lawson        

Dated: August 20, 2013

























22

